ORDER
JOSEPH C. STRANSKY of DUNELLEN, who was admitted to the Bar of this State in 1974 and was thereafter temporarily suspended from the practice of law, having been Ordered to show cause why his temporary suspension should not be continued, and he, by his attorney, having consented thereto,
And good cause appearing;
*187It is ORDERED that the temporary suspension of JOSEPH C. STRANSKY is hereby continued pending final disposition of ethics proceedings against him and until the further Order of the Court; and it is further
ORDERED that the Office of Attorney Ethics take such protective action, pursuant to Rule 1:20-11(c), as may be appropriate pending the further Order of the Court; and it is further
ORDERED that respondent shall continue to be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent shall comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.
WITNESS, the Honorable Robert N. Wilentz, Chief Justice, at Trenton, this 10th day of September, 1990.